Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are pending and allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be WO 2014/179664, King et al (IDS) and related US Patent 9,815,897. King et al teach PD-1 antibody 6E9 that comprises a light chain variable region SEQ ID NO:39 with 96.5% identity to instant SEQ ID NO:11 and comprises identical CDR2 and CDR3 sequences to instant SEQ ID NOs:4 and 5. King et al teach PD-1 antibody 6E9 comprises heavy chain variable region SEQ ID NO:23 comprising 90.6% identity to instant SEQ ID NO:12 and comprises a CDR1 and CDR2 with one substitution difference from instant SEQ ID NOs:8 and 9. See sequence alignments below. King et al do not teach or suggest a PD-1 antibody comprising instant CDR SEQ ID NOs:3-5 and 8-10.

Light chain CDR SEQ ID NOs:3 + 4 + 5:

RESULT 8
BBP85052
ID   BBP85052 standard; protein; 108 AA.
XX
AC   BBP85052;
XX
DT   01-JAN-2015  (first entry)
XX
Anti-PD1 antibody (6E9) light chain variable region, SEQ 38.
XX
KW   PD-1 protein; Programmed cell death 1; Programmed death 1; antibacterial;
KW   antibody; antibody therapy; antimicrobial-gen.; bacterial infection;
KW   bladder cancer; breast tumor; cancer; colon tumor; cytostatic;
KW   dengue virus infection; gallbladder tumor; hepatitis b virus infection;
KW   hiv infection; infectious disease; influenza virus infection;
KW   larynx tumor; light chain variable region; liver tumor; lung tumor;
KW   melanoma; merkel cell carcinoma; pancreas tumor; prostate tumor;
KW   renal cell carcinoma; respiratory syncytial virus infection;
KW   salivary gland disease; stomach tumor; therapeutic; thyroid tumor;
KW   uterine cervix tumor; viral infection; virucide.
XX
OS   Mus sp.
XX
CC PN   WO2014179664-A2.
XX
CC PD   06-NOV-2014.
XX
CC PF   02-MAY-2014; 2014WO-US036525.
XX
PR   02-MAY-2013; 2013US-0818755P.
XX
CC PA   (ANAP-) ANAPTYSBIO INC.
XX
CC PI   King DJ,  Kehry M;
XX
DR   WPI; 2014-U26458/78.
DR   N-PSDB; BBP85075.
XX
CC PT   New isolated immunoglobulin heavy chain polypeptide comprising a 
CC PT   complementarity determining region 1 of specific amino acid sequence, 
CC PT   useful for treating a cancer e.g. breast cancer, or an infectious disease
CC PT   in a mammal.
XX
CC PS   Disclosure; SEQ ID NO 38; 53pp; English.
XX
CC   The present invention relates to a novel anti-programmed death-1 
CC   (programmed cell death-1 or PD-1) antibody and its applications. The anti
CC   -PD-1 antibody comprises a heavy chain polypeptide (heavy chain variable 
CC   region (VH)) and a light chain polypeptide (light chain variable region 
CC   (VL)), where the VH and the VL comprises complementarity determining 
CC   regions (CDRs). The invention also provides: (1) a nucleic acid sequence 
CC   encoding the anti-PD-1 antibody VH or the VL; (2) a vector comprising the
CC   nucleic acid sequence of (1); (3) a PD-1-binding agent comprising the 
CC   anti-PD-1 antibody VH and the anti-PD-1 antibody VL; (4) a nucleic acid 
CC   sequence encoding the PD-1-binding agent; (5) a vector comprising the 
CC   nucleic acid sequence of (4); (6) a cell comprising the vector; (7) a 
CC   composition comprising the PD-1-binding agent or the vector and carrier; 
CC   and (8) a method for treating cancer or infectious disease in a mammal by
CC   administering the composition or the vector to the mammal having cancer 
CC   or infectious diseases. The anti-PD-1 antibody can be used for treating 

CC   cancer, breast cancer, cervical cancer, colon cancer, gall bladder 
CC   cancer, laryngeal cancer, liver cancer, thyroid cancer, stomach cancer, 
CC   salivary gland cancer, prostate cancer, pancreatic cancer, or Merkel cell
CC   carcinoma), and infectious disease such as bacterial infection, and viral
CC   infection caused by viruses such as human immunodeficiency virus (HIV), 
CC   respiratory syncytial virus (RSV), influenza virus, dengue virus, or 
CC   hepatitis B virus (HBV). The present sequence is an anti-PD1 antibody 
CC   (6E9) VL, which can be used in the invention for treating cancer or 
CC   infectious diseases.
XX
SQ   Sequence 108 AA;

  Query Match             78.4%;  Score 116;  DB 21;  Length 108;
  Best Local Similarity   32.5%;  
  Matches   25;  Conservative    1;  Mismatches    1;  Indels   50;  Gaps    2;

Qy          1 KASQDAGSAVAW---------------ASTRHT--------------------------- 18
              ||||| |:||||               ||||||                           
Db         24 KASQDVGTAVAWYQQKPGQSPKLLIYWASTRHTGVPDRFTGSGSGTDFTLTISNVQSEDL 83

Qy         19 --------SSYPWTFGG 27
                      |||||||||
Db         84 ADYFCQHYSSYPWTFGG 100


Heavy Chain CDR SEQ ID NOs:8+9+10:

RESULT 397
BBP85036
ID   BBP85036 standard; protein; 117 AA.
XX
AC   BBP85036;
XX
DT   01-JAN-2015  (first entry)
XX
DE   Anti-PD1 antibody (6E9) heavy chain variable region, SEQ 22.
XX
KW   PD-1 protein; Programmed cell death 1; Programmed death 1; antibacterial;
KW   antibody; antibody therapy; antimicrobial-gen.; bacterial infection;
KW   bladder cancer; breast tumor; cancer; colon tumor; cytostatic;
KW   dengue virus infection; gallbladder tumor; heavy chain variable region;
KW   hepatitis b virus infection; hiv infection; infectious disease;
KW   influenza virus infection; larynx tumor; liver tumor; lung tumor;
KW   melanoma; merkel cell carcinoma; pancreas tumor; prostate tumor;
KW   renal cell carcinoma; respiratory syncytial virus infection;
KW   salivary gland disease; stomach tumor; therapeutic; thyroid tumor;
KW   uterine cervix tumor; viral infection; virucide.
XX
OS   Mus sp.
XX
CC PN   WO2014179664-A2.

CC PD   06-NOV-2014.
XX
CC PF   02-MAY-2014; 2014WO-US036525.
XX
PR   02-MAY-2013; 2013US-0818755P.
XX
CC PA   (ANAP-) ANAPTYSBIO INC.
XX
CC PI   King DJ,  Kehry M;
XX
DR   WPI; 2014-U26458/78.
DR   N-PSDB; BBP85066.
XX
CC PT   New isolated immunoglobulin heavy chain polypeptide comprising a 
CC PT   complementarity determining region 1 of specific amino acid sequence, 
CC PT   useful for treating a cancer e.g. breast cancer, or an infectious disease
CC PT   in a mammal.
XX
CC PS   Disclosure; SEQ ID NO 22; 53pp; English.
XX
CC   The present invention relates to a novel anti-programmed death-1 
CC   (programmed cell death-1 or PD-1) antibody and its applications. The anti
CC   -PD-1 antibody comprises a heavy chain polypeptide (heavy chain variable 
CC   region (VH)) and a light chain polypeptide (light chain variable region 
CC   (VL)), where the VH and the VL comprises complementarity determining 
CC   regions (CDRs). The invention also provides: (1) a nucleic acid sequence 
CC   encoding the anti-PD-1 antibody VH or the VL; (2) a vector comprising the
CC   nucleic acid sequence of (1); (3) a PD-1-binding agent comprising the 
CC   anti-PD-1 antibody VH and the anti-PD-1 antibody VL; (4) a nucleic acid 
CC   sequence encoding the PD-1-binding agent; (5) a vector comprising the 
CC   nucleic acid sequence of (4); (6) a cell comprising the vector; (7) a 
CC   composition comprising the PD-1-binding agent or the vector and carrier; 
CC   and (8) a method for treating cancer or infectious disease in a mammal by
CC   administering the composition or the vector to the mammal having cancer 
CC   or infectious diseases. The anti-PD-1 antibody can be used for treating 
CC   cancer (e.g., melanoma, renal cell carcinoma, lung cancer, bladder 
CC   cancer, breast cancer, cervical cancer, colon cancer, gall bladder 
CC   cancer, laryngeal cancer, liver cancer, thyroid cancer, stomach cancer, 
CC   salivary gland cancer, prostate cancer, pancreatic cancer, or Merkel cell
CC   carcinoma), and infectious disease such as bacterial infection, and viral
CC   infection caused by viruses such as human immunodeficiency virus (HIV), 
CC   respiratory syncytial virus (RSV), influenza virus, dengue virus, or 
CC   hepatitis B virus (HBV). The present sequence is an anti-PD1 antibody 
CC   (6E9) VH, which can be used in the invention for treating cancer or 
CC   infectious diseases.
XX
SQ   Sequence 117 AA;

  Query Match             58.7%;  Score 93.3;  DB 21;  Length 117;
  Best Local Similarity   26.8%;  


Qy          1 GFTFSRYD-----------------ISGGGRYTYY------------------------- 18
              ||||| ||                 ||||| ||||                         
Db         26 GFTFSSYDMSWVRQTPEKRLEWVATISGGGSYTYYQDSVKGRFTISRDNAKNTLYLQMSS 85

Qy         19 -------------PYGNYGMDY 27
                           ||  | |||
Db         86 LRSEDTAMYYCASPY--YAMDY 105


Light chain SEQ ID NO:11
RESULT 2
BBP85053
ID   BBP85053 standard; protein; 108 AA.
XX
AC   BBP85053;
XX
DT   01-JAN-2015  (first entry)
XX
DE   Anti-PD1 antibody light chain variable region, SEQ 39.
XX
KW   PD-1 protein; Programmed cell death 1; Programmed death 1; antibacterial;
KW   antibody; antibody therapy; antimicrobial-gen.; bacterial infection;
KW   bladder cancer; breast tumor; cancer; colon tumor; cytostatic;
KW   dengue virus infection; gallbladder tumor; hepatitis b virus infection;
KW   hiv infection; infectious disease; influenza virus infection;
KW   larynx tumor; light chain variable region; liver tumor; lung tumor;
KW   melanoma; merkel cell carcinoma; pancreas tumor; prostate tumor;
KW   renal cell carcinoma; respiratory syncytial virus infection;
KW   salivary gland disease; stomach tumor; therapeutic; thyroid tumor;
KW   uterine cervix tumor; viral infection; virucide.
XX
OS   Mus sp.
XX
CC PN   WO2014179664-A2.
XX
CC PD   06-NOV-2014.
XX
CC PF   02-MAY-2014; 2014WO-US036525.
XX
PR   02-MAY-2013; 2013US-0818755P.
XX
CC PA   (ANAP-) ANAPTYSBIO INC.
XX
CC PI   King DJ,  Kehry M;
XX
DR   WPI; 2014-U26458/78.
DR   N-PSDB; BBP85076.
XX

CC PT   complementarity determining region 1 of specific amino acid sequence, 
CC PT   useful for treating a cancer e.g. breast cancer, or an infectious disease
CC PT   in a mammal.
XX
CC PS   Disclosure; SEQ ID NO 39; 53pp; English.
XX
CC   The present invention relates to a novel anti-programmed death-1 
CC   (programmed cell death-1 or PD-1) antibody and its applications. The anti
CC   -PD-1 antibody comprises a heavy chain polypeptide (heavy chain variable 
CC   region (VH)) and a light chain polypeptide (light chain variable region 
CC   (VL)), where the VH and the VL comprises complementarity determining 
CC   regions (CDRs). The invention also provides: (1) a nucleic acid sequence 
CC   encoding the anti-PD-1 antibody VH or the VL; (2) a vector comprising the
CC   nucleic acid sequence of (1); (3) a PD-1-binding agent comprising the 
CC   anti-PD-1 antibody VH and the anti-PD-1 antibody VL; (4) a nucleic acid 
CC   sequence encoding the PD-1-binding agent; (5) a vector comprising the 
CC   nucleic acid sequence of (4); (6) a cell comprising the vector; (7) a 
CC   composition comprising the PD-1-binding agent or the vector and carrier; 
CC   and (8) a method for treating cancer or infectious disease in a mammal by
CC   administering the composition or the vector to the mammal having cancer 
CC   or infectious diseases. The anti-PD-1 antibody can be used for treating 
CC   cancer (e.g., melanoma, renal cell carcinoma, lung cancer, bladder 
CC   cancer, breast cancer, cervical cancer, colon cancer, gall bladder 
CC   cancer, laryngeal cancer, liver cancer, thyroid cancer, stomach cancer, 
CC   salivary gland cancer, prostate cancer, pancreatic cancer, or Merkel cell
CC   carcinoma), and infectious disease such as bacterial infection, and viral
CC   infection caused by viruses such as human immunodeficiency virus (HIV), 
CC   respiratory syncytial virus (RSV), influenza virus, dengue virus, or 
CC   hepatitis B virus (HBV). The present sequence is an anti-PD1 antibody VL,
CC   which can be used in the invention for treating cancer or infectious 
CC   diseases.
XX
SQ   Sequence 108 AA;

  Query Match             96.5%;  Score 548;  DB 21;  Length 108;
  Best Local Similarity   96.3%;  
  Matches  103;  Conservative    1;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSFLSASVGDRVTITCKASQDAGSAVAWYQQKPGKAPKLLIYWASTRHTGVPS 60
              |||||||||||||||||||||||||||| |:|||||||||||||||||||||||||||||
Db          1 DIQLTQSPSFLSASVGDRVTITCKASQDVGTAVAWYQQKPGKAPKLLIYWASTRHTGVPS 60

Qy         61 RFSGSGSGTEFTLTISSLQPEDFATYYCQQYSSYPWTFGGGTKLEIK 107
              ||||||||||||||||||||||||||||| ||||||||| |||||||
Db         61 RFSGSGSGTEFTLTISSLQPEDFATYYCQHYSSYPWTFGQGTKLEIK 107


Heavy chain SEQ ID NO:12
RESULT 3
BBP85037
ID   BBP85037 standard; protein; 117 AA.
XX
AC   BBP85037;
XX
DT   01-JAN-2015  (first entry)
XX
DE   Anti-PD1 antibody (APE2058) heavy chain variable region, SEQ 23.
XX
KW   PD-1 protein; Programmed cell death 1; Programmed death 1; antibacterial;
KW   antibody; antibody therapy; antimicrobial-gen.; bacterial infection;
KW   bladder cancer; breast tumor; cancer; colon tumor; cytostatic;
KW   dengue virus infection; gallbladder tumor; heavy chain variable region;
KW   hepatitis b virus infection; hiv infection; infectious disease;
KW   influenza virus infection; larynx tumor; liver tumor; lung tumor;
KW   melanoma; merkel cell carcinoma; pancreas tumor; prostate tumor;
KW   renal cell carcinoma; respiratory syncytial virus infection;
KW   salivary gland disease; stomach tumor; therapeutic; thyroid tumor;
KW   uterine cervix tumor; viral infection; virucide.
XX
OS   Mus sp.
XX
CC PN   WO2014179664-A2.
XX
CC PD   06-NOV-2014.
XX
CC PF   02-MAY-2014; 2014WO-US036525.
XX
PR   02-MAY-2013; 2013US-0818755P.
XX
CC PA   (ANAP-) ANAPTYSBIO INC.
XX
CC PI   King DJ,  Kehry M;
XX
DR   WPI; 2014-U26458/78.
DR   N-PSDB; BBP85067.
XX
CC PT   New isolated immunoglobulin heavy chain polypeptide comprising a 
CC PT   complementarity determining region 1 of specific amino acid sequence, 
CC PT   useful for treating a cancer e.g. breast cancer, or an infectious disease
CC PT   in a mammal.
XX
CC PS   Disclosure; SEQ ID NO 23; 53pp; English.
XX
CC   The present invention relates to a novel anti-programmed death-1 
CC   (programmed cell death-1 or PD-1) antibody and its applications. The anti
CC   -PD-1 antibody comprises a heavy chain polypeptide (heavy chain variable 
CC   region (VH)) and a light chain polypeptide (light chain variable region 

CC   regions (CDRs). The invention also provides: (1) a nucleic acid sequence 
CC   encoding the anti-PD-1 antibody VH or the VL; (2) a vector comprising the
CC   nucleic acid sequence of (1); (3) a PD-1-binding agent comprising the 
CC   anti-PD-1 antibody VH and the anti-PD-1 antibody VL; (4) a nucleic acid 
CC   sequence encoding the PD-1-binding agent; (5) a vector comprising the 
CC   nucleic acid sequence of (4); (6) a cell comprising the vector; (7) a 
CC   composition comprising the PD-1-binding agent or the vector and carrier; 
CC   and (8) a method for treating cancer or infectious disease in a mammal by
CC   administering the composition or the vector to the mammal having cancer 
CC   or infectious diseases. The anti-PD-1 antibody can be used for treating 
CC   cancer (e.g., melanoma, renal cell carcinoma, lung cancer, bladder 
CC   cancer, breast cancer, cervical cancer, colon cancer, gall bladder 
CC   cancer, laryngeal cancer, liver cancer, thyroid cancer, stomach cancer, 
CC   salivary gland cancer, prostate cancer, pancreatic cancer, or Merkel cell
CC   carcinoma), and infectious disease such as bacterial infection, and viral
CC   infection caused by viruses such as human immunodeficiency virus (HIV), 
CC   respiratory syncytial virus (RSV), influenza virus, dengue virus, or 
CC   hepatitis B virus (HBV). The present sequence is an anti-PD1 antibody 
CC   (APE2058) VH, which can be used in the invention for treating cancer or 
CC   infectious diseases.
XX
SQ   Sequence 117 AA;

  Query Match             90.6%;  Score 576;  DB 21;  Length 117;
  Best Local Similarity   92.4%;  
  Matches  110;  Conservative    2;  Mismatches    5;  Indels    2;  Gaps    1;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSRYDMSWVRQAPGKGLEWVSTISGGGRYTYY 60
              ||||:||||||||||||||||||||||||| |||||||||||||||||||||||| ||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYDMSWVRQAPGKGLEWVSTISGGGSYTYY 60

Qy         61 PDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCTSPYGNYGMDYWGQGTSVTVSSA 119
               ||||||||||||||||||||||||||||||||||| |||  | ||||||||:||||||
Db         61 QDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCASPY--YAMDYWGQGTTVTVSSA 117

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642